Notice of Pre-AIA  or AIA  Status

Claim Rejections - 35 USC § 112
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant recites “class 4 or higher” but does not provide  a basis as to class 4 of what? ASTM? Some other standard?  Clarification is required. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Holvoet (FR 2784868). The device of Holvoet discloses, 

With respect to claim 1, A protective garment comprising:

an upper part of the garment that includes a body portion (1) , a pair of sleeve portions (Figure 1) , and a hood portion (2);

a lower part of the garment (lower portion, of element 1 near waist)  connected to the upper part of the garment; and

an open/close portion (see buttons on the front portion figure 1)  formed in a front body portion of the body portion for donning and doffing of the protective garment,

wherein a stretchable portion  (3) is formed in a boundary between a back body portion of the body portion and the hood portion (Figure 1). 

	With respect to claim 3, wherein an elongation of the stretchable portion is greater than or equal to 120%, and the elongation is calculated by Formula (1) assuming that a length of the stretchable portion before applying a tension in a direction of stretching the stretchable portion is referred to as a first length, and a maximum length of the stretchable portion in a case where a predetermined tension is applied to the stretchable portion to stretch the stretchable portion is referred to as a second length, and the elongation of the stretchable portion (%) = (the second length/the first length) x 100 ... (1).  It is noted that the prior art teaches a rubber or elastane fiber, that meets the structure as recited by applicant and would be expected to perform in the manner recited having the elongation claimed, since the structure is the same as that which is claimed see MPEP 2114. 
	
	With respect to claim 4, wherein the stretchable portion (3) is configured to be stretched to have a distance between shoulder portions  (See Figure 1) or more assuming that a distance between a shoulder portion in a left side and a shoulder portion in a right side of the upper part of the garment is defined as the distance between the shoulder portions in a state where the front body portion and the back body portion are stacked and a state where the stretchable portion is not stretched.  The prior art meets the structure as recited, and would be expected to function in the manner recited, so as being configured to stretch to have a distance between the shoulder portions (see figure 1). 

With respect to claim 5, wherein the stretchable portion is configured to be stretched to have a shoulder width or more of a wearer in a state where the wearer having the shoulder width of 406 mm wears the protective garment. The device is capable of performing the claimed function, since the structure of the prior art meets the limitations recited in the claim, it would be expected to perform in the same manner. Element 3 extends from a shoulder portion to shoulder portion (see figure 1)  and would be capable of performing the functional language recited, see MPEP 2114. 

With respect to claim 6, wherein at least a part of the hood portion and at least a part of the back body portion, are disposed across the boundary (3) , and the boundary are formed of one continuous fabric (3)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holvoet in view Samaniego (WO 2015/065844). The device of Holvoet substantially discloses the claimed invention but is silent with respect to a barrier fabric. The device of Samaniego discloses,
	With respect to claim 2, wherein fabrics of the upper part of the garment and the lower part of the garment have a viral barrier property of class 4 or higher, as best understood (page 7,lines 10-25). 
	It would have been obvious  to a person having ordinary skill in the art at the time the invention as effectively filed to utilize the barrier fabric taught by Samaniego in order to provide improved protection to the wearer (page 7 lines 10-25). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Please Note, the art of recorded cited in the PTO-892 may be relevant to the features of the invention both claimed and unclaimed or are relevant to the overall inventive concept.  The best art has been set forward in the office action, as determined by the examiner and the art references provided are to establish other significant and relevant art and to promote compact prosecution. 
	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689. The examiner can normally be reached Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732